DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 11/19/2020 has been filed. Claims 1-18 are pending. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 10-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isozaki et al., (US20170025723) hereinafter Isozaki.
Regarding Claim 1, Isozaki discloses a battery (Isozaki Abstract) comprising: an exterior material “7” (Isozaki [0068]), reading on a container member, electrode groups “2”, “3” (Isozaki [0068], Fig. 5B); housed inside the exterior material “7”, (Isozaki [0068]), reading on a container member, each of the electrode groups comprising a positive electrode and a negative electrodes (Isozaki [0057]); and at least one sheet member comprising “6”, “12”, “22A”, and “22B” taken as a whole (Isozaki [0068], Fig. 5B) which serves as a partition wall separating adjacent electrode groups “2”, “3” (Isozaki Fig. 5B, portion “22A”, “22B”), the adjacent electrode groups “2”, “3” being adjacent to each other in the interior of the container member “7” (Isozaki Fig. 5B, electrodes are adjacent to each other and both contained within container “7”), wherein the at least one sheet member comprises: a connection lead “6” (Isozaki [0068]) that forms an electric path to electrically connect the adjacent electrode groups “2”, “3” (Isozaki [0068]), the connection lead being made of metal, such as aluminum (Isozaki [0176]) thus reading on a metal layer, and an insulating resin layer “12” (Isozaki [0097]) which coats the connection lead “6” on both 
Regarding Claim 2, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses wherein the insulating layer “12” of the sheet member is made of a thermoplastic resin which can adhere to other components through thermal bonding (Isozaki [0097]) which is an example of thermal adhesiveness.
Regarding Claim 3, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses wherein the insulating layer “12” may include a resin such as polyethylene and polypropylene (Isozaki [0184]), both reading on the claim. 
Regarding Claim 4, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses wherein the metal layer “6” of the sheet member includes a first surface facing one side in the 

    PNG
    media_image1.png
    296
    611
    media_image1.png
    Greyscale

Isozaki Annotated Fig. 5B
Regarding Claim 5, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses wherein the metal layer “6” is insulated by insulating member “12” across a whole region including the first surface and second surface except for the uncoated openings so as to allow for electrical connection (Isozaki [0097]).
Regarding Claim 6
Regarding Claim 8, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses wherein each of the electrode groups “2”, “3” comprises a nonaqueous electrolyte (Isozaki [0071]), which is an example of an electrolytic solution. 
Regarding Claim 10, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses wherein at least one of the electrode groups “2”, “3” includes a titan-containing oxide as a negative electrode active material (Isozaki [0123]), which is an example of a titanium-containing oxide.
Regarding Claim 11, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses wherein the exterior material “7” (container) can be formed of a laminate film (Isozaki [0069]), particularly comprising a multi-layer film of metal layer placed between a first and second resin layers (Isozaki [0168]), wherein the second resin layer forms an inner surface of the container member (since the resin layers are on the outside and inside of the film casing, respectively).
Regarding Claim 13, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses wherein the insulating layer “12” of the sheet member and the second resin layer of the container member “7” have thermal adhesiveness, particularly such that the insulating resin layer can adhere to the exterior material “7” by thermal bonding (Isozaki [0097]). 
Regarding Claim 14, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses a battery pack comprising the battery (Isozaki [0350]) as set forth above.
Regarding Claim 15, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses wherein the battery pack comprises an external terminal lead “237”, “239” (Isozaki [0354]) electrically connected to the battery, and a protective circuit “235” (Isozaki [0353]). 
Regarding Claim 16
Regarding Claim 17, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses a vehicle comprising the battery pack (Isozaki [0361]) as set forth above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al., (US20170025723) hereinafter Isozaki, as applied to Claims 1 and 11 above, respectively.
Regarding Claim 9, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses wherein the connection lead “6” (metal layer) is formed of list of suitable metals, including aluminum (Isozaki [0176]) to form an electrical connection between the two electrodes (Isozaki [0176]). However, Isozaki does not give an explicit embodiment using aluminum as the metal layer.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate connection lead material, such as aluminum, in order to make a proper electrical connection. Furthermore, the skilled artisan would have a reasonable expectation that the resulting lead would be able to properly electrically connect the two electrodes.
Regarding Claim 12
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select both the resin materials to be the same, such as polyethylene or polypropylene, as the skilled artisan would have a reasonable expectation that each component would still be able to carry out its intended purpose of comprising a thermoplastic resin of suitable insulation, strength, and thermal bonding properties.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al., (US20170025723) hereinafter Isozaki, as applied to claim 4 above, and further in view of Tanaka et al., (US20120058375) hereinafter Tanaka.
Regarding Claim 7, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses wherein the first insulating layer (top portion of “12”, “22A”) of the sheet member includes a first edge surface surrounding the first opening hole, (Isozaki Annotated Fig. 5B, since it does not coat the metal layer “6” at the opening, thus necessarily has an edge) and the second insulating layer (bottom portion of “12”, “22B”) includes a second edge surface surrounding the second hole opening, (Isozaki Annotated Fig. 5B, since it does not coat the metal layer “6” at the opening, thus necessarily has an edge). However Isozaki does not explicitly provide an example wherein in the sheet member, at least one of the first and second edge surfaces is formed in a tapered shape and a cross-sectional area of the first opening hole decreases as approaching the metal layer. 

    PNG
    media_image1.png
    296
    611
    media_image1.png
    Greyscale

Isozaki Annotated Fig. 5B

In a similar field of endeavor as it pertains to laminated layers for a battery (Tanaka [0058]) Tanaka teaches a layer “12”, having a tapered edge “122”, such that the cross sectional area decreases as approaching the substrate layer “11” (see e.g. Tanaka [0059], Fig. 1, cross sectional area decreases at a tapered angle towards the substrate). Tanaka teaches that this feature on a layer allows for improved adhesion between the layers while not affecting the purpose of the individual layers (Tanaka [0067], [0059]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the edge of the insulation layer of Isozaki such that it has a tapered edge as taught by Tanaka in order to prevent delamination of the layers while not affecting the purpose of the insulating layer.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Isozaki et al., (US20170025723) hereinafter Isozaki, as applied to claim 17 above, and further in view of Okumura (US20070018608) hereinafter Okumura.
Regarding Claim 18, Isozaki discloses all of the claim limitations as set forth above. Isozaki further discloses a vehicle comprising the battery pack (Isozaki [0361]), but does not explicitly give an example wherein the vehicle further comprises a mechanism to convert kinetic energy of the vehicle into regenerative energy. 
In a similar field of endeavor as it pertains to secondary battery packs for vehicles (Okumura [0001]) Okumura teaches a vehicle battery further comprises a regenerative braking system (Okumura [0003]) which converts kinetic energy of the vehicle into electric energy (Okumura [0003]). Okumura further teaches that this energy can then be stored in a battery and can be used to drive the vehicle (Okumura [0002]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the regenerative braking system of Okumura to the battery system vehicle of Isozaki in order to capture the kinetic energy of the vehicle to convert to electric energy to be stored by the battery, thus improving efficiency. 

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. 
The Applicant argues that only the cap parts “22A” and “22B” serve as a partition wall. 
The Examiner submits that the other components are considered part of the partition wall as they divide the electrode groups from each other, thus additional components such as the connection lead “6” and corresponding thermoplastic resin layer “12” can be included in the interpretation of “partition wall”, especially since lead “6” electrically connects the two electrode groups to one another.
The Applicant argues that in paragraph [0077], the connection lead “6” electrically connects the electrode groups “2” and “3”; and is insulated from exterior material “7” by a resin layer “12”, thus the 
The Examiner submits that this was not the proposed rejection. The metal layer, is taken as metal connection lead “6”, not “7”, which electrically connects the electrode groups “2”, “3” (Isozaki [0068]). While connection lead “6” (metal layer) is coated by a thermoplastic insulating material layer “12” (Isozaki [0097]), it still electrically connects the adjacent electrode groups “2”, “3”.
Applicant further argues that the amended claim 1 further requires a first lead connecting one of the electrode groups to the metal layer and a second lead connecting the other of the electrode groups to the metal layer.
Examiner notes that this new limitation is disclosed by Isozaki, particularly leads “4”, “5” connected to each the first and second electrode groups “2”, “3”, respectively, and further electrically connecting via metal layer “6” (See e.g. Fig. 5B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minamitani (US20190348644) hereinafter Minamitani, teaches a similar battery comprising two battery electrode groups “61”, 62” (Minamitani [0073]) each comprising a positive and negative electrode (See e.g. Fig. 2B), with at least one sheet member “10” serving as a partition wall (Fig. 2B), the sheet member comprising a metal layer “11” (Minamitani [0073]) which forms an electrical path electrically connecting the adjacent electrode groups and an insulating layer “13”, “15” having electrical insulation properties laminated on both sides of the metal layer (Minamitani [0060], Fig. 2B).
Yoshima et al., (US20180083252), hereinafter Yoshima, teaches a similar battery comprising two battery electrode groups “4”, “5” (Yoshima [0085]) each comprising a positive and negative electrode (See e.g. Fig. 9), with at least one sheet member “6” serving as a partition wall (Fig. 9), the sheet .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/KIRSTEN B TYSL/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722